

117 SRES 270 ATS: Honoring the memory of the fallen heroes of the Granite Mountain Interagency Hotshot Crew.
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 270IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Kelly (for himself and Ms. Sinema) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 24, 2021Committee discharged; considered and agreed to with an amended preambleRESOLUTIONHonoring the memory of the fallen heroes of the Granite Mountain Interagency Hotshot Crew.Whereas the Granite Mountain Interagency Hotshot Crew (referred to in this preamble as the Granite Mountain Hotshots) was organized within the Prescott, Arizona, Fire Department;Whereas the Granite Mountain Hotshots was originally formed in 2002 as a fuels mitigation crew, but later transitioned to a hotshot crew in 2008, becoming the first municipal hotshot crew in the United States;Whereas the mission of the Granite Mountain Hotshots was to perform physically demanding fireline work in hazardous conditions, on difficult terrain, and in extreme heat;Whereas, on June 28, 2013, lightning ignited the Yarnell Hill Fire on a ridge west of the community of Yarnell, Arizona;Whereas, on June 30, 2013, 19 firefighters of the Granite Mountain Hotshots gave their lives battling the Yarnell Hill Fire in Yavapai County, Arizona, including—(1)Eric Marsh, 43, who served as the superintendent of the Granite Mountain Hotshots;(2)Jesse Steed, 36;(3)Clayton Whitted, 28;(4)Robert Caldwell, 23;(5)Travis Carter, 31;(6)Christopher MacKenzie, 30;(7)Travis Turbyfill, 27;(8)Andrew Ashcraft, 29;(9)Joe Thurston, 32;(10)Wade Parker, 22;(11)Anthony Rose, 23;(12)Garret Zuppiger, 27;(13)Scott Norris, 28;(14)Dustin DeFord, 24;(15)William Billy Warneke, 25;(16)Kevin Woyjeck, 21;(17)John Percin, Jr., 24;(18)Grant McKee, 21; and(19)Sean Misner, 26;Whereas the Yarnell Hill Fire resulted in—(1)the largest wildland firefighter loss of life in 80 years; (2)the sixth deadliest firefighter tragedy in the history of the United States; and (3)the greatest loss of life for fire services in the United States since the terrorist attacks of September 11, 2001;Whereas, on July 9, 2013, thousands of people attended a memorial service held in Prescott Valley, Arizona, including then-Vice President Joseph R. Biden and representatives from more than 100 hotshot crews from across the United States; andWhereas the memory of each fallen firefighter is honored at the Granite Mountain Hotshots Memorial State Park, which was dedicated in 2016: Now, therefore, be itThat the Senate—(1)honors the memory of the fallen heroes of the Granite Mountain Interagency Hotshot Crew of the Prescott, Arizona, Fire Department;(2)extends its deepest condolences and sympathy to the surviving families of the 19 firefighters lost in the line of duty; and(3)commends the bravery and sacrifice made by these fallen wildland firefighters in the service of their communities.